  Case 1:18-cv-15260-RMB-JS Document 1 Filed 10/24/18 Page 1 of 4 PageID: 1



BRESSLER, AMERY & ROSS
A Professional Corporation
Michael D. Margulies
325 Columbia Turnpike
Florham Park, New Jersey 07932
(973) 514-1200
mmargulies@bressler.com
Attorneys for Certain Underwriting Members of
Lloyd’s Syndicates 623 and 2623


                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


 PARENTS FIRST HOMECARE, INC.,                  Civil Action No. _______________
 DAVID GIACOBBO,

                      Plaintiffs,                         NOTICE OF REMOVAL

 v.

 CERTAIN UNDERWRITERS AT LLOYD’S
 OF LONDON,

                      Defendant.



TO THE CLERK OF COURT:

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Certain Underwriting

Members of Lloyd’s Syndicate 623 and 2623 (together, “Underwriters”), by and through its

undersigned counsel, Bressler, Amery & Ross, P.C., hereby removes the third party case

(insurance coverage dispute) styled as Parents First Homecare, Inc., David Giacobbo v. Certain

Underwriters at Lloyd’s of London, Docket No. BUR-L-1035-18 (the “State Court Action”),

from the Superior Court of New Jersey, Law Division - Burlington County, where it is now
  Case 1:18-cv-15260-RMB-JS Document 1 Filed 10/24/18 Page 2 of 4 PageID: 2



pending, to the United States District Court for the District of New Jersey. The grounds for

removal are as follows:

       1.      On or about September 26, 2018, Parents First Homecare, Inc. and David

Giacobbo (the “Plaintiffs”) initiated the State Court Action seeking insurance coverage by filing

a Third Party Complaint in the Superior Court of New Jersey, Law Division - Burlington

County, against Underwriters. In accordance with 28 U.S.C. § 1446(a), a true and correct copy

of the Third Party Complaint is attached hereto as Exhibit A.

       2.      On October 3, 2018, Plaintiffs served a copy of the Third Party Complaint on

Underwriters. As such, this Notice of Removal is being timely filed pursuant to 28 U.S.C. §

1446(b) because it is filed within 30 days of service.

       3.      Upon information and belief, Plaintiff Parents First Homecare, Inc. is a

Pennsylvania corporation doing business in New Jersey with its principal place of business in

Pennsylvania, and Plaintiff David Giacobbo, President and Director of Operations of Parents

First Homecare, Inc., is a citizen of Pennsylvania. Underwriters is a foreign company organized

under the laws of the United Kingdom, with its principal place of business in the United

Kingdom.

       4.      Accordingly, there is complete diversity between Plaintiffs and Underwriters.

Pursuant to 28 U.S.C. § 1441(b), the State Court Action (i.e. the third party action) is removable

because no party in interest properly joined and served as a third party defendant is a citizen of

the State of New Jersey, the state in which the action was brought.

       5.      Plaintiffs have alleged and demanded (i) a declaratory judgment plus costs of suit,

attorney’s fees, and pre- and post-judgment interest, and (ii) compensatory damages, plus costs
  Case 1:18-cv-15260-RMB-JS Document 1 Filed 10/24/18 Page 3 of 4 PageID: 3



of suit, attorney’s fees, pre- and post-judgment interest for its claims of breach of the duty of

good faith and fair dealing. See Exhibit A (Third Party Complaint) at 3-6.

        6.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because

this is a civil action in which the amount of controversy exceeds the sum of $75,000.00,

exclusive of costs and interest, and Plaintiffs and Defendant are all citizens of different states.

        7.      The United States Court for the District of New Jersey is the appropriate venue

for filing a Notice of Removal from the Superior Court of New Jersey, Burlington County,

because it is the “district division embracing the place where such action is pending.” 28 U.S.C.

§ 1441(a).

        8.      The Third Party Complaint was the first pleading that contained any information

about the claimed damages and the nature of Plaintiffs’ claims against Underwriters, and the first

pleading from which the basis for removal could be determined. No previous application has

been made for relief requested herein.

        9.      Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of

Removal, together with a copy of this Notice of Removal and attached exhibits, is being filed

with the Clerk of the Superior Court of New Jersey, Burlington County, and served upon counsel

for Plaintiffs. A copy of the Notice to the State Court of Filing of Notice of Removal is attached

as Exhibit B.

        10.     Accordingly, this Court has jurisdiction over this action pursuant to 28 U.S.C. §

1332, and the case may be removed pursuant to 28 U.S.C. § 1441.

        11.     In filing this Notice of Removal, Underwriters reserve any and all defenses,

objections, and exceptions, including without limitation those relating to jurisdiction, venue, and

statutes of limitation.
  Case 1:18-cv-15260-RMB-JS Document 1 Filed 10/24/18 Page 4 of 4 PageID: 4



              WHEREFORE, Defendant Certain Underwriting Members of Lloyd’s Syndicate

623 and 2623 submits this notice that the State Court Action is removed from the Superior Court

of New Jersey, Law Division - Burlington County, to the United States District Court for the

District of New Jersey.



       Dated: Florham Park, New Jersey
              October 24, 2018


                                            BRESSLER, AMERY & ROSS, P.C.


                                            By:       Michael D. Margulies
                                                   Michael D. Margulies
                                            325 Columbia Turnpike
                                            Florham Park, New Jersey 07932
                                            (973) 514-1200
                                            mmargulies@bressler.com

                                            Attorneys for Certain Underwriting Members of
                                            Lloyd’s Syndicates 623 and 2623
